This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BELEN GUZMAN,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 34,086

 5   JOHN ALEXANDER RIMBERT,
 6   SPRINGLEAF FINANCIAL, INC., aka
 7   BENEFICIAL FINANCE, AMERICAN
 8   GENERAL FINANCE, INC., RIO GRANDE
 9   TITLE CO., and FORD SIMMONS,

10          Defendants-Appellees,

11 and

12 SPRINGLEAF FINANCIAL SERVICES, INC.,

13          Cross-Claimant/Counter-Claimant,

14 v.

15 JOHN ALEXANDER RIMBERT,

16          Cross-Defendant.


17 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
18 C. Shannon Bacon, District Judge
 1 Belen Guzman
 2 Albuquerque, NM

 3 Pro se Appellant

 4 John Alexander Rimbert
 5 Albuquerque, NM

 6 Pro se Appellee

 7 The Simons Firm, LLP
 8 Frieda Simons Burnes
 9 Santa Fe, NM

10 for Appellees


11                           MEMORANDUM OPINION

12 BUSTAMANTE, Judge.

13   {1}   Summary affirmance was proposed for the reasons stated in the notice of

14 proposed disposition. No memorandum opposing summary affirmance has been filed,

15 and the time for doing so has expired.

16   {2}   Affirmed.

17   {3}   IT IS SO ORDERED.

18                                   _______________________________________
19                                   MICHAEL D. BUSTAMANTE, Judge

20 WE CONCUR:
21

22

                                            2
1 JAMES J. WECHSLER, Judge


2
3 J. MILES HANISEE, Judge




                             3